          Case 1:19-cv-05481-LAP Document 24
                                          22 Filed 05/27/20
                                                   05/26/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RANDY DULNY,
                                                       Case No. 19 Civ. 5481 (LAP)
                              Plaintiff,
                                                       STIPULATED CONFIDENTIALITY
        -against-                                      AGREEMENT AND PROTECTIVE
                                                       ORDER
THE RABBI HASKEL LOOKSTEIN SCHOOL
a/k/a THE RAMAZ SCHOOL,

                              Defendant.


               IT IS HEREBY STIPULATED AND AGREED, by and between counsel for

Plaintiff Randy Dulny (hereinafter referred to as “Plaintiff”), and counsel for The Ramaz School,

sued herein as “The Rabbi Haskel Lookstein School a/k/a The Ramaz School” (“Defendant”),

that:

               1.      Any party may designate as “Confidential” any document or information

which it, in good faith, believes is confidential business or personal information, including but

not limited to: (1) non-public sensitive, medical, financial, or personal information; (2) personal,

sensitive information concerning individuals who are not parties to this action; (3) any

information or documents that contain, reflect, or pertain to financial or otherwise confidential

information regarding the Defendant’s business practices or finances; (4) any documents

regarding or reflecting the Defendant’s policies, practices or procedures; (5) any information or

documents that contain, identify, reflect or relate to personal information of any employee or

former employee, independent contractor or consultant of Defendant, including, but not limited

to, any information relating to his or her private contact information, social security number,

salary, compensation, benefits, medical information, personnel file, performance evaluations,
          Case 1:19-cv-05481-LAP Document 24
                                          22 Filed 05/27/20
                                                   05/26/20 Page 2 of 7



disciplinary history and/or other such information; (6) attorney-client privileged communications

and/or attorney work-product; or (7) any photographs or video footage depicting individuals who

are not parties to this litigation (“Confidential Information”). Entering into this Stipulated

Confidentiality Agreement and Protective Order (the “Agreement”) shall not constitute an

acknowledgement by the parties that material designated as “Confidential” is in fact confidential

and such designation shall have no precedential or evidentiary value. The parties are entering

into this Agreement in order to facilitate discovery.

                2.      Any material designated as “Confidential” shall be used solely for the

purposes of litigating this lawsuit and not for any other purpose, lawsuit, action or proceeding.

However, nothing contained herein shall prohibit Defendant from using confidential documents

it produces in this lawsuit in the operation of its business.

                3.      No designation of confidentiality shall be made unless counsel for the

designating party believes in good faith that it is significant to the interest of his or her client that

the designated matter is kept confidential and that the client would consider this matter, in the

absence of litigation, to be confidential.

                4.      This Agreement will extend to any information or materials derived from

a source other than a party to this litigation if that source was contacted solely in regard to this

litigation, and if the information or materials received from that source is the same in substance

as information or material previously provided by a party and designated as “Confidential.”

                5.      No designation of “Confidential” shall be effective unless there is placed

or affixed on each document or group of documents (in such manner as will not interfere with

the legibility thereof) a “CONFIDENTIAL” notice or the equivalent.                   Any confidential
          Case 1:19-cv-05481-LAP Document 24
                                          22 Filed 05/27/20
                                                   05/26/20 Page 3 of 7



designation which is inadvertently omitted prior or subsequent to the entry of this Agreement

may be corrected by written notification to opposing counsel.

                6.     “Confidential” documents or information may not be disclosed by any

person to anyone other than to the following: (i) the Court; (ii) counsel for the parties; (iii)

employees of counsel for the parties to this litigation including associate attorneys, paralegals,

litigation assistants, and secretarial, stenographic, and clerical personnel assisting such counsel in

this action; (iv) Defendant and its employees; (iv) Plaintiff; (v) non-party deponents; (vi) expert

witnesses; or (vii) Defendant’s insurers. Disclosure of “Confidential” documents or information

to any such individual will be restricted to such “Confidential” documents or information as

counsel reasonably and in good faith believe need be disclosed to the individual in order for

counsel properly to prepare the case for trial.

                7.     Any information or material designated “Confidential” shall be disclosed

only to those persons designated in paragraph 6(v) and (vi): (a) who shall have read this

Agreement; and (b) who, prior to the receipt of any “Confidential” documents or information

shall agree to be bound by the terms hereof. After such person has read the Agreement, he or she

shall be required to sign a copy of the Agreement or such other documents acknowledging that

he or she shall abide by its terms. The parties agree to obtain and retain a signed copy of the

Agreement or such other document from non-party deponents and expert witnesses to whom

“Confidential Material” is disclosed. Nothing herein shall prevent disclosure beyond the terms

of this Agreement if the party claiming confidentiality consents in writing to such disclosure, or

if the party seeking such disclosure, upon timely notice to the other parties, receives the approval

of the Court.
          Case 1:19-cv-05481-LAP Document 24
                                          22 Filed 05/27/20
                                                   05/26/20 Page 4 of 7



                8.     If any party or counsel wishes to use or inquire into “Confidential”

documents or information at any deposition, the portion of the deposition transcript that relates to

the “Confidential” documents or information shall be designated and treated as “Confidential”

and shall be subject to the confidentiality/protective provisions herein.

                9.     A party may apply to the Court for a ruling that deposition testimony or a

document (or category of documents) designated as “Confidential” is not entitled to such status

and protection. The party or other person who designated the document as “Confidential” shall

be given notice of the application and an opportunity to respond. To maintain confidential

status, the proponent of confidentiality must show by a preponderance of the evidence that there

is good cause for the document to have such protection.

                10.    In the event that Plaintiff or Defendants wish to file any “Confidential”

documents or information with the Court prior to trial, the parties shall: (1) file said

“Confidential” document or information pursuant to any court established directions or

procedures for handling such material; or (2) in the absence of any court established directions or

procedures, take steps necessary to ensure that the “Confidential” documents or information is

filed under seal and is maintained by the Court under seal until further Order of the Court.

                11.    The specification of appropriate safeguards concerning evidence at trial is

specifically reserved for action by the Court or later agreement by the parties at or before trial.

Accordingly, the identification of any information or document as “Confidential” hereunder shall

not in any manner limit any parties’ ability to introduce such information or document at trial,

but each party reserves the right to raise any objection to such information or document being

admitted at trial.
          Case 1:19-cv-05481-LAP Document 24
                                          22 Filed 05/27/20
                                                   05/26/20 Page 5 of 7



               12.     If, in connection with this litigation and despite a producing party having

taken reasonable steps to prevent the disclosure of information that it claims is subject to a claim

of attorney-client privilege or attorney work product, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

Disclosed Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or

forfeiture of any claim of privilege or work product protection with respect to the Inadvertently

Disclosed Information and its subject matter.

               13.     If a disclosing party makes a claim of inadvertent disclosure, the receiving

party shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

               14.     If “Confidential” documents or information in the possession of a

receiving party is subpoenaed by any court, administrative or legislative body, or any other

person or organization purporting to have authority to subpoena such data or information, the

party to whom the subpoena is directed shall resist such subpoena or order by immediately

notifying the person or entity of this Agreement, shall provide the requesting person or entity a

copy of this Agreement, and in any event shall not provide or otherwise disclose such documents

or information without first notifying counsel for the party claiming confidentiality in writing of:

(1) the information and documentation which is requested for production in the subpoena; (2) the

date on which compliance with the subpoena is requested; (3) the location at which compliance

with the subpoena is requested; (4) the identity of the party serving the subpoena; and (5) the

case name, jurisdiction and index, docket, complaint, charge, civil action or other identification
          Case 1:19-cv-05481-LAP Document 24
                                          22 Filed 05/27/20
                                                   05/26/20 Page 6 of 7



number or other designation identifying the litigation, administrative proceeding or other

proceeding in which the subpoena has been issued.

               15.     This Agreement is intended only to govern the procedures for disclosure

of confidential documents, material and information. Nothing contained in this Agreement is

intended to, or shall be construed to, waive any objections by any party, including, but not

limited to, objections on the grounds of privilege and/or confidentiality, to any requests for

discovery by any other party in this action.

               16.     Nothing contained in this Agreement shall be construed to prevent any

party from making applications to the Court for revision of the terms of this Agreement.

               17.     At the termination of this litigation, all originals and copies of

“Confidential” documents and all originals and copies of excerpts thereof shall be returned to the

producing party or at the option of the producing party be destroyed within thirty (30) business

days of the termination of the litigation.



LIDDLE & ROBINSON, L.L.P.                        JACKSON LEWIS P.C.
1177 Avenue of the Americas, 5th Floor           666 Third Avenue
New York, NY 10036                               New York, NY 10017
                                                        /s/ Lori D. Bauer
By: _________________________                    By: ______________________________
       Edgar M. Rivera, Esq.                            Lori D. Bauer, Esq.
                                                        Damon W. Silver, Esq.



                                                          5.26.20
Date: _______________________________            Date: _______________________________


ATTORNEYS FOR PLAINTIFF                          ATTORNEYS FOR DEFENDANT
             Case 1:19-cv-05481-LAP Document 24
                                             22 Filed 05/27/20
                                                      05/26/20 Page 7 of 7



                                                          SO ORDERED

     Dated:            March, 27, 2020                    ________________________
                       New York, NY                       Hon. Loretta A. Preska




4811-6937-4907, v. 1
